DETAILED ACTION

This action is in response to the application filed on 3/24/2022. 
      Claims 1-9, 11-21 are pending.

Acknowledgment is made of a claim for foreign priority. All of the certified copies of the priority documents have been received. 

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 2/10/2022 have been considered by the examiner (see attached PTO-1449).

Response to Arguments

Claim Rejections 35 USC §102 & 103


Applicant's amendment filed 3/17/2022 have been fully considered but they are not persuasive. 
Applicant states:
1. Pages 8-9
“In the rejection of presently canceled Claim 10, the Office contends paragraph [0158] of Ye teaches the amended feature. Applicant respectfully disagrees with this contention. Different from the recited features, Ye teaches "the decoded neighboring samples in the same picture can be used as the reference samples" and that "[the] average of these reference samples can be used to derive the chroma scaling factor" (see Ye at ¶[0158]). That is, Ye teaches a chroma scaling factor can be derived as an average of reference samples that are decoded neighboring samples in the same picture. However, there is no teaching or suggestion in Ye of checking an availability of each of one or more neighboring luma blocks of the video unit, as recited in amended Claim 1“, any emphasis not shown.

Examiner’s response:
In the reference, in order to calculate the average of the neighboring luma block samples as stated in the [158] of the reference, it is understood that the determination of the availability of such luma block samples are performed. 


Claim Mapping Notation 
In this office action, following notations are being used to refer to the paragraph numbers or column number and lines of portions of the cited reference. 
“[0027]…”   (Paragraph number 0027)
“[4:3-15]…” (Column 4 Lines 3-15)

Claim Rejections - 35 USC § 102




























In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



























The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-21 are rejected under 35 U.S.C. 102(a2) as being anticipated by Ye et al. (US20200288173A1, hereinafter Ye).


























1. A method of processing video data, comprising:
determining, during a conversion between a current chroma video block of a video and a bitstream of the video, that a scaling process is applied on chroma residual samples of the current chroma video block; and
“[0040]…The luma and chroma components can be referred to as "coding tree blocks" ("CTBs") in some video coding standards (e.g., H.265/HEVC or H.266/VVC). Any operation performed to a basic processing unit can be repeatedly performed to each of its luma and chroma components.”

“[0048] FIG. 2A illustrates a schematic diagram of an example encoding process 200A, according to some embodiments of this disclosure. An encoder can encode video sequence 202 into video bitstream 228 according to process 200A.”

“[0085] FIG. 5 illustrates a schematic diagram of an exemplary luma mapping with chroma scaling (LMCS) process 500, according to some embodiments of the disclosure. For example, process 500 can be used by a decoder conforming to a hybrid video coding standard (e.g., H.26x series). The LMCS is a new processing block applied before loop filter 232 of FIG. 2B. The LMCS can also be referred to as a
reshaper. 
“[0086] LMCS process 500 can include an in-looping mapping of the luma component values based on an adaptive piecewise linear model and a luma-dependent chroma
residual scaling of the chroma components.”

performing the conversion by applying the scaling process on the chroma residual samples, wherein in the scaling process, the chroma residual samples are scaled based on at least one scaling factor before being used to reconstruct the current chroma video block, and
“[0087] As shown in FIG. 5, the in-looping mapping of the luma component values based on an adaptive piecewise linear model can include a forward mapping stage 518 and an inverse mapping stage 508. The luma-dependent chroma residual scaling of the chroma components can include chroma scaling 520.”

[0090] Loop filters 510, motion compensation stages 516 and 530, intra prediction stage 528, reconstruction stage 522, and decoded picture buffer (DPB) 512 and 526 are performed in the original (i.e., non-mapped) domain. In some embodiments, loop filters 510 can include deblocking, an adaptive loop filter (ALF), and sample adaptive offset
(SAO), reconstruction stage 522 can include addition of the chroma prediction together with the chroma residual, and DPB 512 and 526 can store decoded pictures as reference pictures.”

“[0093]…The piecewise linear model partitions a dynamic range of the input signal into 16 equal pieces. For each of the 16 equal pieces, linear mapping parameters of the piece are expressed using the number of codewords assigned to the piece. Take
10-bit input as an example. Each of the 16 pieces can have 64 codewords assigned to the piece by default. The signaled number of codewords can be used to calculate the scaling factor and adjust the mapping function accordingly for the piece.”
See also Fig. 5 of Ye.

wherein the at least one scaling factor is derived based on an averaged luma variable computed based on neighboring luma samples of a video unit the video which is determined based on a luma sample corresponding to a top-left sample of the current chroma video block, and
“[0158] In exemplary intra prediction, the decoded neighboring samples in the same picture can be used as the reference samples to generate the prediction block. These
reference samples can include e.g., samples on the top of the current block, to the left of the current block, or to the top-left of the current block. The average of these reference samples can be used to derive the chroma scaling factor. In some embodiments, the average of part of these reference samples can be used. For example, only K reference samples (e.g., K=3) closest to the top-left position of the current block are averaged. ”

wherein the at least one scaling factor is derived by:
checking an availability of each of one or more neighboring luma blocks of the video unit, wherein the each of the one or more neighboring luma blocks comprise at least one sample of the neighboring luma samples, determining, based on the availability of the each of the one or more neighboring luma blocks, whether to retrieve the neighboring luma samples of the video unit, and
“[0158] In exemplary intra prediction, the decoded neighboring samples in the same picture can be used as the reference samples to generate the prediction block. These
reference samples can include e.g., samples on the top of the current block, to the left of the current block, or to the top-left of the current block. The average of these reference samples can be used to derive the chroma scaling factor. In some embodiments, the average of part of these reference samples can be used. For example, only K reference samples (e.g., K=3) closest to the top-left position of the current block are averaged. ”

deriving the at least one scaling factor based on the averaged luma variable computed using the neighboring luma samples by a rounding-based average operation in case that the neighboring samples are available.
“[0158] In exemplary intra prediction, the decoded neighboring samples in the same picture can be used as the reference samples to generate the prediction block. These
reference samples can include e.g., samples on the top of the current block, to the left of the current block, or to the top-left of the current block. The average of these reference samples can be used to derive the chroma scaling factor. In some embodiments, the average of part of these reference samples can be used. For example, only K reference samples (e.g., K=3) closest to the top-left position of the current block are averaged. ”

2. The method of claim 1, wherein the neighboring luma samples are located in predefined positions neighboring to the video unit.
“[0158] In exemplary intra prediction, the decoded neighboring samples in the same picture can be used as the reference samples to generate the prediction block. These
reference samples can include e.g., samples on the top of the current block, to the left of the current block, or to the top-left of the current block. The average of these reference samples can be used to derive the chroma scaling factor. In some embodiments, the average of part of these reference samples can be used. For example, only K reference samples (e.g., K=3) closest to the top-left position of the current block are averaged. ”

3. The method of claim 2, wherein the neighboring luma samples located in the predefined positions neighboring to the video unit include reconstructed luma samples external to the video unit.
“[0089] As shown in FIG. 5, Q-1&T-1 stage 504, reconstruction 506, and intra prediction 508 are performed in the mapped domain. For example, Q-1&T-1 stage 504 can
include inverse quantization and inverse transform, reconstruction 506 can include addition of the luma prediction and the luma residual, and intra prediction 508 can include luma intra prediction.”

4. The method of claim 2, wherein the neighboring luma samples located in the predefined positions neighboring to the video unit include reconstructed luma samples adjacent to the video unit.
“[0158] In exemplary intra prediction, the decoded neighboring samples in the same picture can be used as the reference samples to generate the prediction block. These
reference samples can include e.g., samples on the top of the current block, to the left of the current block, or to the top-left of the current block. The average of these reference samples can be used to derive the chroma scaling factor. In some embodiments, the average of part of these reference samples can be used. For example, only K reference samples (e.g., K=3) closest to the top-left position of the current block are averaged. ”

5. The method of claim 4, wherein the reconstructed luma samples adjacent to the video unit include at least one of one or more left neighboring sample columns or one or more above neighboring sample rows of the video unit.
“[0158] In exemplary intra prediction, the decoded neighboring samples in the same picture can be used as the reference samples to generate the prediction block. These
reference samples can include e.g., samples on the top of the current block, to the left of the current block, or to the top-left of the current block. The average of these reference samples can be used to derive the chroma scaling factor. In some embodiments, the average of part of these reference samples can be used. For example, only K reference samples (e.g., K=3) closest to the top-left position of the current block are averaged. ”

6. The method of claim 5, wherein in response to the one or more left neighboring sample columns and the one or more above neighboring sample rows of the video unit being determined to be unavailable, the at least one scaling factor is derived by setting the averaged luma variable equal to a default value.
“[0200] At step 1408, a chroma scaling factor based on the average value can be determined. In some embodiments, to determine the chroma scaling factor, a piece index of the chroma block can be determined based on the average value, whether the piece index of the chroma block satisfies a first condition can be determined, and then in response to the piece index of the chroma block satisfying the first condition, the chroma scaling factor can be set to a default value. The default value can indicate no chroma scaling is applied. For example, the default value can be 1.0 with fractional
precision. It is appreciated that fixed point approximation can be applied on the default value. In response to the piece index of the chroma block not satisfying the first condition, the chroma scaling factor can be determined based on the average value. More particularly, the chroma scaling factor can be set to SignaledCW[Yid,J/OrgCW, and piece index of the target chroma block "Yidx'' can be determined based on the average value of the corresponding luma block.”

7. The method of claim 6, wherein the default value equals to 1 << ( bitDepth - 1 ), where bitDepth is a bit depth of the video.
“[0200] At step 1408, a chroma scaling factor based on the average value can be determined. In some embodiments, to determine the chroma scaling factor, a piece index of the chroma block can be determined based on the average value, whether the piece index of the chroma block satisfies a first condition can be determined, and then in response to the piece index of the chroma block satisfying the first condition, the chroma scaling factor can be set to a default value. The default value can indicate no chroma scaling is applied. For example, the default value can be 1.0 with fractional
precision. It is appreciated that fixed point approximation can be applied on the default value. In response to the piece index of the chroma block not satisfying the first condition, the chroma scaling factor can be determined based on the average value. More particularly, the chroma scaling factor can be set to SignaledCW[Yid,J/OrgCW, and piece index of the target chroma block "Yidx'' can be determined based on the average value of the corresponding luma block.”

8. The method of claim 1, wherein a location of the video unit is derived by using a size information of a virtual pipeline data unit.
“[0075] In process 300B, for an encoded basic processing unit (referred to as a "current BPU") of an encoded picture (referred to as a "current picture") that is being decoded,
prediction data 206 decoded from binary decoding stage 302 by the decoder can include various types of data, depending on what prediction mode was used to encode the current BPU by the encoder. For example, if intra prediction was used by the encoder to encode the current BPU, prediction data 206 can include a prediction mode indicator (e.g., a flag value) indicative of the intra prediction, parameters of the intra prediction operation, or the like. The parameters of the intra prediction operation can include, for example, locations (e.g., coordinates) of one or more neighboring BPUs
used as a reference, sizes of the neighboring BPUs, parameters of extrapolation, a direction of the neighboring BPUs with respect to the original BPU, or the like. For another example, if inter prediction was used by the encoder to encode the current BPU, prediction data 206 can include a prediction mode indicator (e.g., a flag value) indicative of the inter prediction, parameters of the inter prediction operation,
or the like. The parameters of the inter prediction operation can include, for example, the number of reference pictures associated with the current BPU, weights respectively
associated with the reference pictures, locations (e.g. coordinates) of one or more matching regions in the respective reference pictures, one or more motion vectors respectively associated with the matching regions, or the like.”




9. The method of claim 1, wherein a total number of the neighboring samples of the video unit is N, where N is an integer greater than 1, and a range of N depends on a size information of the video unit.
“[0142] Embodiments of the disclosure provide a simplified averaging process to reduce the worst case to only using NxN luma samples (N is a power of 2). 

“[0143] In some embodiments, if not both dimensions of a two-dimensional luma block are less than or equal to a preset threshold M (in other words, at least one of the two
dimension is larger than M,) a "downsampling" can be applied to use only M positions in that dimension. Without loss of generality, take the horizontal dimension as an example. If width is larger than M, then only samples at position x, x=ix (width>>log 2(M)), i=0, M-

11. The method of claim 1, wherein the checking the availability of each of one or more neighboring luma blocks comprises: checking the availability of each of one or more neighboring luma blocks based on at least one of a width and a height of the video region of the video.
“[0142] Embodiments of the disclosure provide a simplified averaging process to reduce the worst case to only using NxN luma samples (N is a power of 2). 

“[0143] In some embodiments, if not both dimensions of a two-dimensional luma block are less than or equal to a preset threshold M (in other words, at least one of the two
dimension is larger than M,) a "downsampling" can be applied to use only M positions in that dimension. Without loss of generality, take the horizontal dimension as an example. If width is larger than M, then only samples at position x, x=ix (width>>log 2(M)), i=0, M-1, are used in averaging.”

“[0144] FIG. 10 illustrates an example of applying the proposed simplification to calculate the average of a 16x8 luma block. In this example, Mis set to 4, and only 16 luma samples (the shaded samples) in the block are used in averaging. It is appreciated that the preset threshold M is not limited to 4, and M can be set to be any values that are powers of 2. For example, the preset threshold M can be 1, 2, 4, 8, and the like.”

12. The method of claim 11, wherein in response to a top-left sample of the one neighboring block locating outside the video region, the neighboring block is treated as unavailable.
“[0142] Embodiments of the disclosure provide a simplified averaging process to reduce the worst case to only using NxN luma samples (N is a power of 2). 

“[0143] In some embodiments, if not both dimensions of a two-dimensional luma block are less than or equal to a preset threshold M (in other words, at least one of the two
dimension is larger than M,) a "downsampling" can be applied to use only M positions in that dimension. Without loss of generality, take the horizontal dimension as an example. If width is larger than M, then only samples at position x, x=ix (width>>log 2(M)), i=0, M-1, are used in averaging.”

“[0144] FIG. 10 illustrates an example of applying the proposed simplification to calculate the average of a 16x8 luma block. In this example, Mis set to 4, and only 16 luma samples (the shaded samples) in the block are used in averaging. It is appreciated that the preset threshold M is not limited to 4, and M can be set to be any values that are powers of 2. For example, the preset threshold M can be 1, 2, 4, 8, and the like.”

“[0158] In exemplary intra prediction, the decoded neighboring samples in the same picture can be used as the reference samples to generate the prediction block. These
reference samples can include e.g., samples on the top of the current block, to the left of the current block, or to the top-left of the current block. The average of these reference samples can be used to derive the chroma scaling factor. In some embodiments, the average of part of these reference samples can be used. For example, only K reference samples (e.g., K=3) closest to the top-left position of the current block are averaged. ”

13. The method of claim 1, wherein, for a luma video block of a video region of the video, at least one of the following is performed:
1) a forward mapping process for the luma video block, in which prediction samples of the luma video block are converted from an original domain to a reshaped domain; or
“[0087] As shown in FIG. 5, the in-looping mapping of the luma component values based on an adaptive piecewise linear model can include a forward mapping stage 518 and an inverse mapping stage 508. The luma-dependent chroma residual scaling of the chroma components can include chroma scaling 520.”

2) an inverse mapping process, which is an inverse operation of the forward mapping process, in which reconstructed samples of the luma video block in the reshaped domain are converted to the original domain, and
“[0087] As shown in FIG. 5, the in-looping mapping of the luma component values based on an adaptive piecewise linear model can include a forward mapping stage 518 and an inverse mapping stage 508. The luma-dependent chroma residual scaling of the chroma components can include chroma scaling 520.”

wherein the neighboring luma samples include reconstructed samples in the reshaped domain.
“[0089] As shown in FIG. 5, Q-1&T-1 stage 504, reconstruction 506, and intra prediction 508 are performed in the mapped domain. For example, Q-1&T-1 stage 504 can
include inverse quantization and inverse transform, reconstruction 506 can include addition of the luma prediction and the luma residual, and intra prediction 508 can include luma intra prediction.”

14. (Currently Amended) The method of claim 1, wherein the video region is a picture.
“[0158] In exemplary intra prediction, the decoded neighboring samples in the same picture can be used as the reference samples to generate the prediction block…”

15. (Original) The method of claim 1, wherein the scaling process is based on a piecewise linear model, and wherein an index identifying a piece to which the averaged luma variable belongs, and the at least one scaling factor is derived based on the index.
“[0127] Also, in order to calculate the piece index of the current chroma block Yidx' which is used to obtain the chroma scaling factor, an average value of the entire luma
block can used. This is undesirable and most likely unnecessary. Consider the maximum CTU size of 128x128. In this case, the average luma value is calculated based on 16384 (128x128) luma samples, which is complex. Further, if a luma block partition of 128x128 is selected by the encoder, that block is more likely to contain homogenous content. Therefore, a subset of the luma samples in the block may be
sufficient for calculating the luma average.”

“[0093] Signaling of the piecewise linear model is shown in Table 1 of FIG. 6 and Table 2 of FIG. 7. Table 1 of FIG. 6 illustrates a tile group header syntax structure. As shown in FIG. 6, a reshaper model parameter presence flag is signaled to indicate if the luma mapping model is present in the current tile group. If luma mapping model is present in the current tile group, corresponding piecewise linear model parameters can be signaled in tile_group_reshaper_model( ), using the syntax elements shown in Table 2 of FIG. 7…”

16. (Original) The method of claim 1, wherein the conversion includes encoding the current chroma video block into the bitstream.
“[0040] The basic processing units can be logical units, which can include a group of different types of video data stored in a computer memory (e.g., in a video frame buffer).
For example, a basic processing unit of a color picture can include a luma component (Y) representing achromatic brightness information, one or more chroma components
(e.g., Cb and Cr) representing color information, and associated syntax elements, in which the luma and chroma components can have the same size of the basic processing unit. The luma and chroma components can be referred to as "coding tree blocks" ("CTBs") in some video coding standards (e.g., H.265/HEVC or H.266/VVC). Any operation performed to a basic processing unit can be repeatedly performed to each of its luma and chroma components.”

“[0048] FIG. 2A illustrates a schematic diagram of an example encoding process 200A, according to some embodiments of this disclosure. An encoder can encode
video sequence 202 into video bitstream 228 according to process 200A. Similar to video sequence 100 in FIG. 1, video sequence 202 can include a set of pictures (referred to as "original pictures") arranged in a temporal order. Similar to structure 110 in FIG. 1, each original picture of video sequence 202 can be divided by the encoder into basic processing units, basic processing sub-units, or regions for processing. In some embodiments, the encoder can perform process 200A at the level of basic processing units for each original picture of video sequence 202. For example, the
encoder can perform process 200A in an iterative manner, in which the encoder can encode a basic processing unit in one iteration of process 200A. In some embodiments, the encoder can perform process 200A in parallel for regions (e.g., regions 114-118) of each original picture of video sequence 202.”

17. (Original) The method of claim 1, wherein the conversion includes decoding the current chroma video block from the bitstream.
“[0040] The basic processing units can be logical units, which can include a group of different types of video data stored in a computer memory (e.g., in a video frame buffer).
For example, a basic processing unit of a color picture can include a luma component (Y) representing achromatic brightness information, one or more chroma components
(e.g., Cb and Cr) representing color information, and associated syntax elements, in which the luma and chroma components can have the same size of the basic processing unit. The luma and chroma components can be referred to as "coding tree blocks" ("CTBs") in some video coding standards (e.g., H.265/HEVC or H.266/VVC). Any operation performed to a basic processing unit can be repeatedly performed to each of its luma and chroma components.”

“[0048] FIG. 2A illustrates a schematic diagram of an example encoding process 200A, according to some embodiments of this disclosure. An encoder can encode
video sequence 202 into video bitstream 228 according to process 200A. Similar to video sequence 100 in FIG. 1, video sequence 202 can include a set of pictures (referred to as "original pictures") arranged in a temporal order. Similar to structure 110 in FIG. 1, each original picture of video sequence 202 can be divided by the encoder into basic processing units, basic processing sub-units, or regions for processing. In some embodiments, the encoder can perform process 200A at the level of basic processing units for each original picture of video sequence 202. For example, the
encoder can perform process 200A in an iterative manner, in which the encoder can encode a basic processing unit in one iteration of process 200A. In some embodiments, the encoder can perform process 200A in parallel for regions (e.g., regions 114-118) of each original picture of video sequence 202.”

Regarding the claims 18-20, they recite elements that are at least included in the claim 1 above but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  
Regarding the processor and memory in the claims, see [210] of Ye.


21. (New) The apparatus of claim 18, wherein the neighboring luma samples are located in predefined positions neighboring to the video unit, wherein the neighboring luma samples located in the predefined positions neighboring to the video unit include reconstructed luma samples adjacent to the video unit, 

wherein the reconstructed luma samples adjacent to the video unit include at least one of one or more left neighboring sample columns or one or more above neighboring sample rows of the video unit, wherein in response to the one or more left neighboring sample columns and the one or more above neighboring sample rows of the video unit being determined to be unavailable, the at least one scaling factor is derived by setting the averaged luma variable equal to a default value, and
“[0158] In exemplary intra prediction, the decoded neighboring samples in the same picture can be used as the reference samples to generate the prediction block. These
reference samples can include e.g., samples on the top of the current block, to the left of the current block, or to the top-left of the current block. The average of these reference samples can be used to derive the chroma scaling factor. In some embodiments, the average of part of these reference samples can be used. For example, only K reference samples (e.g., K=3) closest to the top-left position of the current block are averaged. ”

and wherein the default value equals to 1 << ( bitDepth - 1 ), where bitDepth is a bit depth of the video.
“[0200] At step 1408, a chroma scaling factor based on the average value can be determined. In some embodiments, to determine the chroma scaling factor, a piece index of the chroma block can be determined based on the average value, whether the piece index of the chroma block satisfies a first condition can be determined, and then in response to the piece index of the chroma block satisfying the first condition, the chroma scaling factor can be set to a default value. The default value can indicate no chroma scaling is applied. For example, the default value can be 1.0 with fractional
precision. It is appreciated that fixed point approximation can be applied on the default value. In response to the piece index of the chroma block not satisfying the first condition, the chroma scaling factor can be determined based on the average value. More particularly, the chroma scaling factor can be set to SignaledCW[Yid,J/OrgCW, and piece index of the target chroma block "Yidx'' can be determined based on the average value of the corresponding luma block.”















Conclusion

A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-Fri 8:30AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner
Art Unit 2481